Exhibit 10.43

SECOND AMENDED AND RESTATED REVOLVING CREDIT NOTE

$26,500,000.00

December 31, 2004

 

Amended and Restated as of September 5, 2006

 

Hartford, Connecticut

 

FOR VALUE RECEIVED, the undersigned, IWT TESORO CORPORATION, a Nevada
corporation, INTERNATIONAL WHOLESALE TILE, INC., a Florida corporation, THE TILE
CLUB, INC., a Delaware corporation, and TESORO DIRECT, INC., a Delaware
corporation (collectively “Borrower”), jointly and severally, promises to pay to
the order of BANK OF AMERICA, N.A. (“Lender”), at the office of the Lender,
located at 200 Glastonbury Boulevard, Glastonbury, Connecticut 06033, in lawful
money of the United States of America and in immediate available funds, the
principal amount of TWENTY-SIX MILLION FIVE HUNDRED THOUSAND AND NO/100 DOLLARS
($26,500,000.00) or so much of such principal amount as shall be outstanding and
unpaid on December 10, 2006.

This Amended and Restated Revolving Credit Note (the “Note”) is the Revolving
Credit Note referred to in, and is issued pursuant to, that certain Amended and
Restated Loan and Security Agreement between Borrower and Lender dated December
31, 2004 (hereinafter, as amended from time to time, the “Loan Agreement”), and
is entitled to all of the benefits and security of the Loan Agreement.  This
Note has been issued by Borrower to amend and restate that certain Amended and
Restated Revolving Credit Note, dated December 31, 2004 in the original
principal amount of up to TWENTY-FIVE MILLION AND NO/100 DOLLARS
($25,000,000.00) (the “Original Note”) in its entirety and evidences the same
indebtedness that has been evidenced by the Original Note plus additional
indebtedness in the original principal amount of ONE MILLION FIVE HUNDRED
THOUSAND AND NO/100 DOLLARS ($1,500,000.00).  The Original Note is hereby
replaced and superseded in its entirety by this Second Amended and Restated
Revolving Credit Note.  This Note is not a novation of the Original Note.  Any
reference to the Note in any of the Loan Documents shall hereafter mean this
Note as the same may be modified, amended, supplemented, extended, or
consolidated in writing, and any note(s) issued in exchange therefore or in
replacement thereof. All of the terms, covenants and conditions of the Loan
Agreement and the Security Documents are hereby made a part of this Note and are
deemed incorporated herein in full.  All capitalized terms used herein, unless
otherwise specifically defined in this Note, shall have the meanings ascribed to
them in the Loan Agreement.

The rate of interest in effect hereunder shall be calculated with reference to
the Base Rate or LIBOR, as applicable, as more specifically provided in the Loan
Agreement.  The interest due shall be computed in the manner provided in the
Loan Agreement.

Except as otherwise expressly provided in the Loan Agreement, if any payment on
this Note becomes due and payable on a day other than a Business Day, the
maturity there of shall be extended to the next succeeding Business Day, and
with respect to payments of principal, interest thereon shall be payable at the
then applicable rate during such extension.  Notwithstanding the foregoing, if
any portion of the Revolving Credit Loans evidenced by this promissory note


--------------------------------------------------------------------------------




constitutes a LIBOR Advance, and an extension of the maturity of any payment
hereon would cause the maturity thereof to occur during the next calendar month,
then such payment shall mature on the next preceding Business Day.

This Note shall be subject to mandatory prepayment in accordance with the
provisions of Section 3.3 of the Loan Agreement.  Borrower may also terminate
the Loan Agreement and, in connection with such termination, prepay this Note in
the manner provided in Section 4 of the Loan Agreement.

Upon the occurrence and continuation of any one or more of the Events of Default
specified in the Loan Agreement which have not been cured by Borrower or waived
by Lender, Lender may declare all Obligations evidenced hereby to be immediately
due and payable (except with respect to any Event of Default set forth in
subsection 10.1.10 of the Loan Agreement, in which case all Obligations
evidenced hereby shall automatically become immediately due and payable without
the necessity of any notice or other demand) without presentment, demand,
protest or any other action or obligation of the Lender.

Time is of the essence of this Note.  Borrower hereby waives presentment,
demand, protest and notice of any kind.  No failure to exercise, and no delay in
exercising, any rights hereunder on the part of the holder hereof shall operate
as a waiver of such rights.

Wherever possible, each provision of this Note shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Note shall be prohibited or invalid under applicable law, such provision
shall be ineffective to the extent of such prohibition or invalidity without
invalidating the remainder of such provision or remaining provisions of this
Note.  No delay or failure on the part of Lender in the exercise of any right or
remedy hereunder shall operate as a waiver thereof, nor as an acquiescence in
any default, nor shall any single or partial exercise by Lender of any right or
remedy preclude any other right or remedy.  Lender, at its option, may enforce
its rights against any collateral securing this Note without enforcing its
rights against Borrower, any guarantor of the indebtedness evidenced hereby or
any other property or indebtedness due or to become due to Borrower.  Borrower
agrees that, without releasing or impairing Borrower’s liability hereunder,
Lender may at any time release, surrender, substitute or exchange any collateral
securing this Note and may at any time release any party primarily or
secondarily liable for the indebtedness evidenced by this Note.

The validity, interpretation and enforcement of this promissory note shall be
governed by the internal laws of the state of Connecticut without giving effect
to the conflict of laws principles thereof.

 

[signature page follows]


--------------------------------------------------------------------------------




[signature page to Second Amended and Restated Revolving Credit Note]

IWT TESORO CORPORATION

 

 

 

 

 

By:

 

 

 

 

Henry J. Boucher, Jr.

 

 

Its President

 

 

Duly Authorized

 

 

 

 

 

INTERNATIONAL WHOLESALE TILE, INC.

 

 

 

 

 

By:

 

 

 

 

Paul F. Boucher

 

 

Its President

 

 

Duly Authorized

 

 

 

 

 

THE TILE CLUB, INC.

 

 

 

 

 

By:

 

 

 

 

Henry J. Boucher, Jr.

 

 

Its President

 

 

Duly Authorized

 

 

 

 

 

TESORO DIRECT, INC.

 

 

 

 

 

By:

 

 

 

 

Henry J. Boucher, Jr.

 

 

Its President

 

 

Duly Authorized

 


--------------------------------------------------------------------------------